Title: To James Madison from Gabriel Christie, 2 June 1807
From: Christie, Gabriel
To: Madison, James


James Madison EsqrPrivate Accnt.1807To Gal. ChristieDrMay 12To Cash paid Freight of 7 Boxes from Newbern p Schr. Crispin5.25"20To Drayage do to Geo Town Packet25"  "ToDuties on Goods consigned to you P the Schr. Three Friends in feby last, from Marseilles P Statement furnished25.7627ToStorage do.2.75Drayage1.754.5035.76Baltimore 2d. June 1807.  Received of Stephen Pleasonton esqr. Thirty five Dollars & seventy six cents in full of the above account.

G Christie Collector


